RAUP, P.J.,
This opinion is written in support of the decision rendered by the court en banc at a hearing held on July 20, 1988. The issue is whether an individual who is under the age of 18 can be named as a respondent in a Protection From Abuse Act petition.* The court held at the time of the hearing that the plain language of the Protection From Abuse Act would include juveniles, as well as adults, as prospective respondents in PFA actions. The critical language in the act is:
“Abuse means the occurrence of one or more of the following acts between family or household members, sexual or intimate partners or persons who share biological parenthood:
“(i) attempting to cause or intentionally, knowingly, or recklessly causing bodily injury, serious bodily injury, rape, spousal sexual assault or involuntary deviate sexual intercourse with or without a deadly weapon.
“(ii) placing by physical menace another in fear of imminent serious bodily injury.
“(iii) the infliction of false imprisonment pursuant to 18 Pa.C.S. §2903 (relating to false imprisonment).
“(iv) physically or sexually abusing minor children as defined in this definition or pursuant to the Act of November 26, 1975 (P.L. 438), known as the ‘Child Protective Services Law.’...
“‘Family or household members’ means spouses or persons who have been spouses, persons living as *378spouses or who have lived as spouses, parents and children, other persons related by consanguinity or affinity, current or former sexual or intimate partners or person who share biological parenthood.” Domestic Violence and Child Abuse Act, P.L. 1090 (1976), as amended June 20, 1988. (emphasis supplied)
The only argument militating against this conclusion is the problem presented to the court where an order entered against a juvenile respondent is allegedly violated and the matter is brought before the court for contempt proceedings. The usual procedure would be that the individual would be apprehended by the police and taken before the court during court hours or before a magistrate at other times for the purpose of setting bail pending a contempt proceeding before the court. If the person could not meet bail, he would be incarcerated pending a hearing. If the person was found by the court to have intentionally violated the order, he would be vulnerable for sanctions which could include incarceration up to a period of six months. Since juveniles cannot be placed in jail the bail provisions would be inapplicable and the potential penalty of incarceration would be inapplicable.
The court held that the Protection From Abuse Act and the Juvenile Act must be read in pari materia in an attempt to give effect to the legislative intents underlying both of those statutes. According, where a juvenile is the respondent in the PFA matter and has allegedly violated the order, the enforcement proceedings should be held through the Juvenile Act procedures. In the overwhelming percentage of cases, a violation of a PFA order is at least nominally a misdemeanor or a felony and therefore the behavior can be the subject of a juvenile court complaint. The police receiving a *379report that a juvenile has violated a PFÁ order and that his behavior would constitute a misdemeanor or felony (e.g. assault by physical menace or by attempting to cause or causing bodily injury, or criminal trespass or burglary) should file a complaint with the juvenile court. The provisions relating to detention can be addressed to the on-duty juvenile probation officer and the matter would be scheduled promptly before the juvenile court judge for adjudication and disposition.
We recognize that in a small percentage of cases, an alleged violation of a PFA order will not involve behavior which constitutes the elements of a misdemeanor or felony. In that rare case, it may be that there is no way to enforce the PFA order; however, to hold that, because of the inability to enforce a small percentage of cases, no juvenile can be a respondent in a PFA case, would be to nullify the effect of the Protection From Abuse Act in a potentially large number of cases where juveniles would be respondents.
Accordingly, this court has held in the above-captioned case that a juvenile may be named as a respondent in a Protection From Abuse Act case.

 Repondent is the 16-year-old boyfriend of petitioner.